UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-11616 FRANKLIN WIRELESS CORP. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation or organization) 95-3733534 (I.R.S. Employer Identification Number) 5440 Morehouse Drive, Suite 1000, San Diego, California (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The Registrant has 11,882,971 shares of common stock outstanding as of February 14, 2012. FRANKLIN WIRELESS CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2011 Page PART I – Financial Information Item 1: Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of December 31, 2011 and June 30, 2011 4 Consolidated Statements of Operations for the three months and six months ended December 31, 2011 and 2010 5 Consolidated Statements of Cash Flows for the six months ended December 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 24 PART II – Other Information Item 1: Legal Proceedings 25 Item 1A: Risk Factors 25 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3: Defaults Upon Senior Securities 26 Item 4: Mine Safety Disclosures 26 Item 5: Other Information 26 Item 6: Exhibits 26 Signatures 2 NOTE ON FORWARD LOOKING STATEMENTS You should keep in mind the following points as you read this Report on Form 10-Q: The terms “we”, “us”, “our”, “Franklin”, “Franklin Wireless”, or the “Company” refer to Franklin Wireless Corp. This Report on Form 10-Q contains statements which, to the extent they do not recite historical fact, constitute “forward looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward looking statements are used under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” and elsewhere in this Quarterly Report on Form 10-Q. You can identify these statements by the use of words like “may,” “will,” “could,” “should,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue,” and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ substantially from the results that the forward looking statements suggest for various reasons, including those discussed under the caption “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the year ended June 30, 2011. These forward looking statements are made only as of the date of this Report on Form 10-Q. We do not undertake to update or revise the forward looking statements, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements FRANKLIN WIRELESS CORP. CONSOLIDATED BALANCE SHEETS (unaudited) December 31, 2011 June 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Employee loan – Prepaid income taxes Deferred tax assets, current Advance payment to vendor Total current assets Property and equipment, net Intangible assets, net Deferred tax assets, non-current Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Advance payments from customers Income taxes payable – Accrued liabilities Marketing funds payable Short-term borrowings Total current liabilities Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, par value $0.001 per share, authorized 10,000,000 shares; No preferred stock issued and outstanding as of December 31, 2011 and June 30, 2011 – – Common stock, par value $0.001 per share, authorized 50,000,000 shares; 11,882,971 and 13,781,491 shares issued and outstandingas of December 31, 2011 and June 30, 2011, respectively Additional paid-in capital Retained earnings Treasury stock, 1,803,684 shares Non-controlling interests Accumulated other comprehensive income (loss) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 4 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended December 31, December 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling, general, and administrative Total operating expenses Income (loss)from operations ) ) Other income (loss), net: Interest income Gain from sale of property and equipment – – Loss on disposal of property and equipment ) Other income (loss), net ) ) ) Total other income (loss), net ) ) Net income (loss) before provision for income taxes ) ) Income tax provision (benefit) ) ) Net income (loss) before non-controlling interests ) ) Non-controlling interests in net loss (income) of subsidiary at 48.2% and 49.4% for the three and six months ended December 31, 2011and 2010, respectively ) ) Net income (loss) $ ) $ $ ) $ Basic earnings (loss) per share $ ) $ $ ) $ Diluted earnings (loss) per share $ ) $ $ ) $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted See accompanying notes to unaudited consolidated financial statements. 5 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, CASH FLOWS FROM OPERATIONS ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Non-controlling interests Gain on sale of property and equipment – Loss on disposal of property and equipment Depreciation Amortization of intangible assets Write off of uncollectible accounts receivable – Deferred tax assets Share-based compensation Increase (decrease) in cash due to change in: Accounts receivable Inventories Prepaid expenses and other current assets Prepaid income taxes – Employee Loan – Advance payment to vendor Other assets Trade accounts payable, including related party Advance payments from customers Income taxes payable Accrued liabilities Marketing funds payable – Other liabilities Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment Payments for capitalized development costs – Purchases of intangible assets Proceeds from sales of property and equipment – Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of short-term borrowings – Payment of long-term borrowings – Proceeds from exercise of stock options – Proceeds from subsidiary’s sale of stock to non-controlling shareholders – Net cash provided by (used in) financing activities Effect of foreign currency translation on cash Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the years for: Interest $ $ – Income taxes $ $ Supplemental disclosure of non-cash financing activity: Repurchase of treasury stock (see “Note 10”) $ – $ See accompanying notes to unaudited consolidated financial statements. 6 FRANKLIN WIRELESS CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Franklin Wireless Corp. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and are presented in accordance with the requirements of Form 10-Q. In the opinion of management, the financial statements included herein contain all adjustments, including normal recurring adjustments, considered necessary to present fairly the financial position, the results of operations and cash flows of the Company for the periods presented.These financial statements and notes hereto should be read in conjunction with the financial statements and notes thereto for the fiscal year ended June 30, 2011 included in the Company’s Form 10-K, filed on September 28, 2011.The operating results or cash flows for the interim periods presented herein are not necessarily indicative of the results to be expected for any other interim period or the full year. NOTE 2 - BUSINESS OVERVIEW We are engaged in the design, manufacture and sale of broadband high speed wireless data communication products such as third generation (“3G”) and fourth generation (“4G”) wireless modules and modems. We focus primarily on wireless broadband Universal Serial Bus (“USB”) modems, which provide a flexible way for consumers to connect to wireless broadband networks from laptop or desktop computers. Our broadband wireless data communication products are positioned at the convergence of wireless communications, mobile computing and the Internet, each of which we believe represents a growing market. Our wireless products are based on Evolution Data Optimized technology ("EV-DO technology") of Code Division Multiple Access ("CDMA"), High-Speed Packet Access (“HSPA”) technology of Wideband Code Division Multiple Access (“WCDMA”), Worldwide Interoperability for Microwave Access (“WiMAX”) based on the IEEE 802.16 standard and Long Term Evolution (LTE) which enable end users to send and receive email with large file attachments, play interactive games, receive, send and download high resolution pictures, videos and music content. We market our products directly to wireless operators, and indirectly through strategic partners and distributors.Our global customer base extends primarily from the United States to South American and Caribbean countries.Our USB modems are certified by Sprint, Comcast Cable, Cox, Clearwire, Time Warner Cable and other wireless operators located in the United States and also by wireless operators located in Caribbean and South American countries. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, a wholly-owned subsidiary, and a subsidiary with a majority voting interest of 51.8% (48.2% is owned by non-controlling interests) and 51.5% (48.5% is owned by non-controlling interests) as of December 31, 2011 and June 30, 2011, and50.6% (49.4% was owned by non-controlling interests) prior to January, 2011. In the preparation of consolidated financial statements of the Company, intercompany transactions and balances are eliminated and net earnings are reduced by the portion of the net earnings of subsidiaries applicable to non-controlling interests. 7 As consolidated financial statements are based on the assumption that they represent the financial position and operating results of a single economic entity, the retained earnings or deficit of a subsidiary at the date of acquisition, October 1, 2009, by the parent are excluded from consolidated retained earnings. When a subsidiary is consolidated during the six months ended December 31, 2011 and 2010, the consolidated financial statements include the subsidiary’s revenues, expenses, gains, and losses only from the date the subsidiary is initially consolidated, and the noncontrolling interest is reported in the consolidated statement of financial position within equity, separately from the parent’s equity. That amount is clearly identified and labeled.There are no shares of the Company held by the subsidiaries as of December 31, 2011 or June 30, 2011. Non-controlling Interest in a Consolidated Subsidiary On July 1, 2011, we entered into a Convertible Bond Purchase Agreement with our Korea-based subsidiary, Franklin Technology Inc. (“FTI”). Under this agreement, we purchased a convertible bond from FTI with an original principal amount of $500,000 that bears interest at a rate of 5% per annum (with interest payable semi-annually) and matures on July 1, 2016. Pursuant to the terms of this agreement, upon conversion, the bond will convert into FTI Common Stock at a price of approximately $0.55 per share.On August 11, 2011, we converted the full amount of the bond of $500,000 into 916,666 shares of FTI Common Stock at a price of approximately $0.55. Concurrent with the bond conversion, FTI raised $542,603 by issuing 853,328 shares of its common stock to new investors at a price of approximately $0.64 per share. As a result of these transactions, FTI’s total outstanding shares increased by 1,769,994 shares to 1,988,660 shares.In addition, we own 1,029,332 shares, or 51.8% of the outstanding capital stock of FTI, with 48.2% owned by non-controlling interests. As of December 31, 2011, the non-controlling interest was $975,632, which represents a $74,758 increase from $900,874 as of June 30, 2011. The increase of $74,758 in the non-controlling interest was due to the $542,603 that FTI raised by issuing 853,328 shares of its common stock to new investors, which was partially offset by the non-controlling interests in net loss of subsidiary of $467,845 for the six months ended December 31, 2011. Segment Reporting Accounting Standards Codification (“ASC”) Topic 280, “Segment Reporting,” requires public companies to report financial and descriptive information about their reportable operating segments.We identify our operating segments based on how management internally evaluates separate financial information, business activities and management responsibility.We have one reportable segment, consisting of the sale of wireless access products. We generate revenues from three geographic areas, consisting of the United States, the Caribbean and South America and Asia. The following enterprise wide disclosure is prepared on a basis consistent with the preparation of the consolidated financial statements.The following table contains certain financial information by geographic area: Three Months Ended December 31, Six Months Ended December 31, Net sales: United States $ Caribbean and South America Asia Totals $ Long-lived assets, net: December 31, 2011 June 30, 2011 United States $ $ Asia Totals $ $ 8 Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. Allowance for Doubtful Accounts Based upon our review of our collection history associated with all significant outstanding invoices, we do not believe an allowance for doubtful accounts is necessary. Revenue Recognition We recognize revenue in accordance with ASC 605, “Revenue Recognition,” when persuasive evidence of an arrangement exists, the price is fixed or determinable, collection is reasonably assured and delivery of products has occurred or services have been rendered.Accordingly, we recognize revenues from product sales upon shipment of the products to customers or when the products are received by the customers in accordance with the shipping or delivery terms. We provide a factory warranty for one year from the shipment date, which is covered by our vendors pursuant to purchase agreements. Goodwill Intangible assets, consisting of goodwill, are accounted for in accordance with ASC Topic 350, Intangibles – Goodwill and Other (formerly SFAS No. 142, Goodwill and Other Intangibles) which does not permit the amortization of goodwill. Rather, these items must be tested for impairment annually and when events occur or circumstances change that would indicate the carrying amount may be impaired. Goodwill is recorded as the excess of purchase price over the fair value of the identifiable net assets acquired. Our valuation methodology for assessing impairment, using both the discounted cash flows approach and the market approach, requires management to make judgments and assumptions based on historical experience and projections of future operating performance. Our annual impairment review performed on June 30, 2011 did not indicate that goodwill was impaired. Capitalized Product Development Capitalized product development, noted as Technology in progress in the Intangible Assets table, includes payroll, employee benefits, and other headcount-related expenses associated with product development. Once technological feasibility is reached, such costs are capitalized and amortized over a three year useful life of the products commencing on the date that products are available for general release, using the straight-line method which approximates the benefits to be obtained from the sale of these products. We determine that technological feasibility for our products is reached after all high-risk development issues have been resolved, which generally occurs shortly before the products are released to manufacturing.As of December 31, 2011 and 2010, capitalized product development costs were $1,009,210 and $0, respectively, and are included in intangible assets in our consolidated balance sheet.During the three and six months ended December 31, 2011, we incurred $497,765 and $881,906 in capitalized product development costs, respectively. All expenses incurred before technological feasibility is reached are expensed and included in our consolidated statements of operations. 9 Shipping and Handling Costs Costs associated with product shipping and handling are expensed as incurred. Shipping and handling costs, which are included in selling, general and administrative expenses in the Statement of Operations, amounted to $10,320 and $292,868 for the three months ended December 31, 2011 and 2010, respectively, and $40,188 and $428,150 for the six months ended December 31, 2011 and 2010, respectively. Warranties We provide a factory warranty for one year which is covered by our vendors and manufacturers under purchase agreements between the Company and the vendors. In general, these products are shipped directly from our vendors to our customers. As a result, we do not have warranty exposure and do not accrue any warranty expenses. Cash and Cash Equivalents For purposes of the Consolidated Statements of Cash Flow, we consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Inventories Our inventories consist of finished goods and are stated at the lower of cost or market, cost being determined on a first-in, first-out basis. We assess the inventory carrying value and reduce it, if necessary, to its net realizable value based on customer orders on hand, and internal demand forecasts using management’s best estimates given information currently available. Our customer demand is highly unpredictable, and can fluctuate significantly caused by factors beyond the control of the Company.We may write down our inventory value for potential obsolescence and excess inventory. However, at December 31, 2011, we believe our inventory needs no such reserves and have recorded no inventory reserves. Property and Equipment Property and equipment are recorded at cost. Significant additions or improvements extending useful lives of assets are capitalized. Maintenance and repairs are charged to expense as incurred. Depreciation is computed using the straight-line method over the estimated useful lives as follows: Machinery 6 years Office equipment 5 years Molds 3 years Vehicles 5 years Computers and software 5 years Furniture and fixtures 7 years Facilities 5 years 10 Intangible Assets The definite lived intangible assets consisted of the following at June 30, 2011: Definite lived intangible assets: Expected Life Average Remaining Life Gross Intangible Assets Accumulated Amortization Net Intangible Assets Complete technology 3 years 1.3 years $ $ $ Complete technology 3 years 1.8 years Customer contracts / relationships 8 years 6.3 years Technology in progress Not Applicable – – Software 5 years 4.3 years Patent 10 years 9.8 years 60 Totalat June 30, 2011 $ $ $ The definite lived intangible assets consisted of the following at December 31, 2011: Definite lived intangible assets: Expected Life Average Remaining Life Gross Intangible Assets Accumulated Amortization Net Intangible Assets Complete technology 3 years 0.8 years $ $ $ Complete technology 3 years 1.3 years Customer contracts / relationships 8 years 5.8 years Technology in progress Not Applicable – – Software 5 years 3.8 years Patent 10 years 9.3 years Certification 3 years 2.8 years Totalat December 31, 2011 $ $ $ 11 Long-lived Assets In accordance with ASC 360, “Property, Plant, and Equipment,” we review for impairment of long-lived assets and certain identifiable intangibles whenever events or circumstances indicate that the carrying amount of assets may not be recoverable.We consider the carrying value of assets may not be recoverable based upon our review of the following events or changes in circumstances: the asset’s ability to continue to generate income from operations and positive cash flow in future periods; loss of legal ownership or title to the assets; significant changes in our strategic business objectives and utilization of the asset; or significant negative industry or economic trends.An impairment loss would be recognized when estimated future cash flows expected to result from the use of the asset are less than its carrying amount. We tested the long-lived assets for impairment as of June 30, 2011 by comparing the discounted cash flows of the assets to their carrying values and concluded that, as of June 30, 2011, no impairment existed. As of December 31, 2011, we are not aware of any events or changes in circumstances following June 30, 2011 that would indicate that the long-lived assets are impaired. Income Taxes We follow ASC 740, Income Taxes, which require the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates, applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Based on management’s assessment, management believes that the Company is more likely than not to fully realize our deferred tax assets.As such, no valuation allowance has been established for the Company’s deferred tax assets. However, the Company may need to establish a valuation allowance should it continue to incur taxable losses. We adopted ASC 740-10-25 on January 1, 2007, which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax position. We must recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. We did not recognize any additional liabilities for uncertain tax positions as a result of the implementation of ASC 740-10-25. As of December 31, 2011, we have no material unrecognized tax benefits. We recorded an income tax benefit of $332,658 and $508,658 for the three and six months ended December 31, 2011. Concentrations of Credit Risk We extend credit to our customers and perform ongoing credit evaluations of such customers. We evaluate our accounts receivable on a regular basis for collectability and provide for an allowance for potential credit losses as deemed necessary.No reserve was required or recorded for any of the periods presented. Substantially all of our revenues are derived from sales of wireless data products.Any significant decline in market acceptance of our products or in the financial condition of our existing customers could impair our ability to operate effectively. 12 A significant portion of our revenue is derived from a small number of customers. For the six months ended December 31, 2011, net sales to our four largest customers accounted for 24%, 22%, 18% and 15% of our consolidated net sales and 68%, 0%, 0% and 14% of our accounts receivable balance as of December 31, 2011. In the same period in 2010, net sales from our two largest customers accounted for 55% and 15% of our consolidated net sales and 2% and 14% of our accounts receivable as of December 31, 2010.No other individual customer accounted for more than ten percent of total net sales for the six months ended December 31, 2011 and 2010. For the six months ended December 31, 2011, we purchased our wireless data products from two major manufacturing companies located in various parts of Asia. If any of these manufacturing companies were to experience delays, capacity constraints or quality control problems, product shipments to our customers could be delayed, or our customers could consequently elect to cancel the underlying product purchase order, which would negatively impact the Company's revenue.For the six months ended December 31, 2011, we purchased wireless data products from these suppliers in the amount of $3,598,862, or 89% of total purchases, and had related accounts payable of $1,446,015 as of December 31, 2011. We maintain our cash accounts with established commercial banks. Such cash deposits exceed the Federal Deposit Insurance Corporation insured limit of $250,000 for each account. However, the Company does not anticipate any losses on excess deposits. Recently Issued Accounting Pronouncements ASU 2011-05, Presentation of Comprehensive Income, eliminates the option of presenting the components of other comprehensive income (OCI) as part of the statement of changes in stockholders’ equity.The ASU instead permits an entity to present the total of comprehensive income, the components of net income, and the components of OCI either in a single continuous statement of comprehensive income or in two separate but consecutive statements.With either format, the entity is required to present each component of net income along with total net income, each component of OCI along with the total for OCI, and a total amount for comprehensive income.Also, the ASU requires entities to present, for either format, reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented.This ASU is to be applied retrospectively.For public entities, the ASU is effective for interim and annual periods beginning after December 15, 2011.For non-public entities, the amendments are effective for fiscal years ending after December 15, 2012, and interim and annual periods thereafter.Early adoption is permitted, since compliance with the amendments is already permitted. We do not believe the adoption of this guidance will have a material impact on our consolidated financial statements. NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at: December 31, June 30, Machinery and facility $ $ Office equipment Molds Vehicle Less accumulated depreciation ) ) Total $ $ Depreciation expense associated with property and equipment was $81,522 and $69,757 for the six months ended December 31, 2011 and 2010, respectively. 13 NOTE 5 - ACCRUED LIABILITIES Accrued liabilities consisted of the following at: December 31, 2011 June 30, 2011 Accrued salaries, severance $ $ Accrued vacations Payroll deductions to pay – Other accrued liabilities Total $ $ NOTE 6 – SHORT-TERM BORROWINGS FROM BANKS Short-term borrowings from banks consisted of the following at: December 31, 2011 June 30, 2011 Loan dated June 2011, due to a financial institution, with principal and monthly interest payments (interest rate of 8.90% per annum), and the remaining balance due September, 2011, which was extended to March 9, 2012. $ $ Total $ $ NOTE 7 – EARNINGS PER SHARE We report earnings per share in accordance with ASC 260, “Earnings Per Share.”Basic earnings per share are computed using the weighted average number of shares outstanding during the fiscal year. Diluted earnings per share represent basic earnings per share adjusted to include the potentially dilutive effect of outstanding stock options. The weighted average number of shares outstanding used to compute earnings per share is as follows: Three Months ended December 31, Six Months Ended December 31, Net income (loss) before non-controlling interests $ ) $ $ ) $ Non-controlling interests in net loss (income) of subsidiary ) ) Net income (loss) $ ) $ $ ) $ Weighted-average shares of common stock outstanding: Basic Dilutive effect of common stockequivalents arising from stock options Outstanding shares (diluted) Basic earnings (loss) per share $ ) $ $ ) $ Diluted earnings (loss) per share $ ) $ $ ) $ 14 NOTE 8 - COMMITMENTS AND CONTINGENCIES Leases We leased approximately 6,070 square feet of office space in San Diego, California, at a monthly rent of $8,975, and the lease expired on August 31, 2011. In addition to monthly rent, the lease provided for periodic cost of living increases in the base rent and payment of common area costs. On September 1, 2011, we moved into new office space, consisting of approximately 11,318 square feet located in San Diego, California, at a monthly rent of $16,576. Rent expense related to these operating leases was approximately $49,728 and $26,926 for the three months ended December 31, 2011 and 2010, respectively, and $87,073 and $53,852 for the six months ended December 31, 2011 and 2010, respectively. Our subsidiary, FTI, leases approximately 10,000 square feet of office space in Seoul, Korea, at a monthly rent of approximately $7,750, and the lease expires on September 1, 2013. In addition to monthly rent, the lease provides for periodic cost of living increases in the base rent and payment of common area costs. The facility is covered by an appropriate level of insurance and we believe it to be suitable for our use and adequate for our present needs. Rent expense related to the operating lease was approximately $23,250 for each of the three months ended December 31, 2011 and 2010, respectively, and $46,500 and $31,000 for the six months ended December 31, 2011 and 2010, respectively. We lease two corporate housing facilities for our vendors and employees who travel, under non-cancelable operating leases that expire on July 31, 2012 and September 30, 2012.Rent expense related to these operating leases was $6,142 and $8,865 for the three and six months ended December 31, 2011, respectively. For the six months ended December 31, 2010, we leased two corporate housing facilities under non-cancelable operating leases that expired on May 31, 2011 and August 1, 2011.Rent expense related to these operating leases was $6,876 and $13,062 for the three and six months ended December 31, 2010, respectively. Contingency On July 27, 2010, we entered into a Common Stock Repurchase Agreement with C-Motech (the “Agreement”), under which we agreed to repurchase 3,370,356 shares of our Common Stock from C-Motechfor $3,500,000.A total of 1,803,684 shares were repurchased on the date of the Agreement in exchange for non-cash consideration in the amount of $1,873,065, which represented amounts owed to the Company by C-Motech for certain marketing funds as well as the settlement of a price dispute for products previously purchased by the Company from C-Motech.Under the Agreement, the remaining 1,566,672 shares were to be repurchased by us upon payment of the balance, $1,626,935, on or before December 31, 2010. On January 28, 2011 (the “Amendment Date”) the Agreement was amended to reflect (1) a change in the date the 1,566,672 shares are to be repurchased from C-Motech from December 31, 2010 to March 31, 2011, and (2) a change to the non-cash consideration of $1,873,065. In exchange for the 1,803,684 shares, we were to pay cash to C-Motech (in the same amount) for the shares, by March 31, 2011. In addition, in a separate agreement dated January 28, 2011, C-Motech agreed to pay us $1,873,065, for amounts owed, by March 31, 2011. The purpose of these revisions was to more clearly differentiate each party’s payment obligations to the other with respect to this transaction. Following the Amendment Date, we paid C-Motech $1,873,065 in exchange for the 1,803,684 shares previously transferred to us by C-Motech, and C-Motech paid us $1,873,065 for amounts owed. The repurchase of the remaining 1,566,672 shares has not been completed.We have provided formal notification to C-Motech that it is in breach of its obligations and we have also provided a demand to sell the shares back to us.We have attempted to tender payment for the shares without results, and as of the date of this filing, we are unable to determine whether or not this repurchase will take place. As of December 31, 2011, C-Motech owns 1,566,672 shares, or approximately 13%, of our Common Stock. 15 Litigation We are from time to time involved in certain legal proceedings and claims arising in the ordinary course of business.On August 16, 2011, Brandywine Communications Technologies, LLC filed a complaint in the United States District Court for the Middle District of Florida, Orlando Division against one of our customers as one of several defendants.The complaint alleges that certain wireless devices, including one device provided by the Company, infringe on U.S. Patent No. 5,373,149. The Company provided device was purchased by the Company from one of our suppliers.The supplier has been notified of the complaint and is evaluating this matter.As of December 31, 2011, this legal proceeding is pending, but we do not believe this action will have a material effect on the Company. On December10, 2010, Novatel Wireless, Inc. filed a complaint in the United States District Court for the Southern District of California, against us and one other defendant. The complaint alleges that certain products, including, but not limited to, mobile data hot spots and data modems, infringe on U.S. Patent Nos. 5,129,098; 7,318,225; 7,574,737 and 7,319,715. Due to the preliminary nature of these proceedings, we do not believe an amount of loss, if any, can be reasonably estimated for this matter. We have filed a Motion to Dismiss and are waiting for the judge to rule on our motion. We intend to vigorously defend ourselves against these allegations. On December 14, 2011 our officers and directors were named as defendants in an action filed by Sherman Capital Group LLC, Singer Children's Management Trust, David S. Oros, Milfam NG LLC and Lloyd I. Miller-Trust C in the Superior Court of the State of California for the County of San Diego.The complaint seeks damages and declaratory relief for alleged breaches of fiduciary duty by our officers and directors in the management of the Company, as well as attorneys' fees. The complaint does not specify an amount of damages. We believe this action is without merit, and we intend to vigorously defend our officers and directors against these allegations. Our officers and directors are entitled to indemnity from the Company under the Company’s bylaws. We do not believe this action will have a material effect on the Company. On January 20, 2012 we filed a Notice of Removal from the Superior Court of the State of California for the County of San Diego to the United States District Court for the Southern District of California.On January 27, 2012, we filed a Motion to Dismiss and a hearing has been scheduled for March 5, 2012. Change of Control Agreements On September 21, 2009 we entered into Change of Control Agreements with OC Kim, our President and Acting Chief Financial Officer, Yun J. (David) Lee, our Chief Operating Officer, and Yong Bae Won, our Vice President, Engineering. Each Change of Control Agreement provides for a lump sum payment to the officer in case of a change of control of the Company. The term includes the acquisition of Common Stock of the Company resulting in one person or company owning more than 50% of the outstanding shares, a significant change in the composition of the Board of Directors of the Company during any 12-month period, a reorganization, merger, consolidation or similar transaction resulting in the transfer of ownership of more than fifty percent (50%) of the Company's outstanding Common Stock, or a liquidation or dissolution of the Company or sale of substantially all of the Company's assets. The Change of Control Agreement with Mr. Kim is for three years and calls for a payment of $5 million upon a change of control; the agreement with Mr. Lee is for two years and calls for a payment of $2 million upon a change of control; and the agreement with Mr. Won is for two years and calls for a payment of $1 million upon a change of control. On September 16, 2011, the Board of Directors approved extending the Change of Control Agreements with OC Kim, our President and Acting Chief Financial Officer, Yun J. (David) Lee, our Chief Operating Officer, and Yong Bae Won, our Vice President, Engineering for an additional three years.Following this approval, the Change of Control Agreement with Mr. Kim will expire on September 21, 2015 and the Change of Control Agreements with Messrs. Lee and Won will expire on September 21, 2014. 16 NOTE 9 – LONG-TERM INCENTIVE PLAN AWARDS As we adopted the 2009 Stock Incentive Plan (“2009 Plan”), we provided for the grant of incentive stock options and non-qualified stock options to our employees and directors on June 11, 2009. We issued additional options in 2010 under the 2009 Plan.The options granted in 2010 generally vest and become exercisable at the rate of between 33% and 100% per year with a life of ten years.For the six months ended December 31, 2011, we did not issue any options under the plan. We adopted ASC 718, “Compensation – Stock Compensation,” using a modified prospective application, and the Black-Scholes model. Under this application, we are required to record compensation expense for all awards granted after the date of adoption and for the unvested portion of previously granted awards that remain outstanding at the date of adoption. Compensation costs will be recognized over the period that an employee provides service in exchange for the award. The estimated forfeiture rate considers historical turnover rates stratified into employee pools in comparison with an overall employee turnover rate, as well as expectations about the future. We periodically revise the estimated forfeiture rate in subsequent periods if actual forfeitures differ from those estimates. Compensation expense recorded under this method for the three and six months ended December 31, 2011 was $59,989 and $101,539, respectively, and reduced operating income and income before income taxes by the same amount by increasing compensation expense recognized in selling and administrative expense. The recognized tax benefit related to the compensation expense for the three months ended December 31, 2011 was $0. A summary of the status of our stock options is presented below: Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Life (In Years) Aggregate Intrinsic Value Outstanding at June30, 2011 $ $ Granted Exercised - - Forfeited or Expired - - Outstanding at December 31, 2011 $ $ Exercisable at December 31, 2011 $ $ Vested and Expected to Vest at December 31, 2011 $ $ 17 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based upon the Company’s closing stock price of $1.50 as of December 31, 2011, which would have been received by the option holders had all option holders exercised their options as of that date. The weighted-average grant-date fair value of stock options of 846,502, which is outstanding at December 31, 2011, was $1.36 per share. As of December 31, 2011, there was $252,141 of total unrecognized compensation cost related to non-vested stock options granted. That cost is expected to be recognized over a weighted-average period of 0.8years. NOTE 10 – RELATED PARTY TRANSACTIONS We purchased wireless data products in the amounts of $360 and $6,661,415 from C-Motech, for the six months ended December 31, 2011 and 2010, respectively, and had related accounts payable of $0 and $466,290 as of December 31, 2011 and 2010, respectively.As of December 31, 2011, C-Motech owns 1,566,672 shares, or 13.3%, of our Common Stock. On September 14, 2010, we completed the repurchase and transfer of 1,803,684 shares out of the total number of shares of 3,379,356, which were owned by C-Motech, on the date of the Agreement in exchange for non-cash consideration in the amount of $1,873,065, which represented amounts owed to the Company by C-Motech for certain marketing funds as well as the settlement of a price dispute for products previously purchased by the Company from C-Motech. Under the Agreement, the remaining 1,566,672 shares were to be repurchased by us upon payment of the balance, $1,626,935, on or before December 31, 2010. On January 28, 2011 (the “Amendment Date”) the Agreement was amended to reflect (1) a change in the date the 1,566,672 shares are to be repurchased from C-Motech from December 31, 2010 to March 31, 2011, and (2) a change to the non-cash consideration of $1,873,065. In exchange for the 1,803,684 shares, we were to pay cash to C-Motech (in the same amount) for the shares, by March 31, 2011. In addition, in a separate agreement dated January 28, 2011, C-Motech agreed to pay us $1,873,065, for amounts owed, by March 31, 2011. The purpose of these revisions was to more clearly differentiate each party’s payment obligations to the other with respect to this transaction. Following the Amendment Date, we paid C-Motech $1,873,065 in exchange for the 1,803,684 shares previously transferred to us by C-Motech included in treasury stock at March 31, 2011, and C-Motech paid us $1,873,065 for amounts owed. The repurchase of the remaining 1,566,672 shares has not been completed.We have provided formal notification to C-Motech that it is in breach of its obligations and we have also provided a demand to sell the shares back to us.We have attempted to tender payment for the shares without results, and as of the date of this filing, we are unable to determine whether or not this repurchase will take place. As of December 31, 2011, C-Motech owes us approximately $52,000, relating to the defense of an infringement claim. NOTE 11 - SUBSEQUENT EVENTS ASC 855, “Subsequent Events.” ASC 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. During this period, we did not have any material recognizable subsequent events required to be disclosed. 18 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report.This report contains certain forward-looking statements relating to future events or our future financial performance.These statements are subject to risks and uncertainties which could cause actual results to differ materially from those discussed in this report.You are cautioned not to place undue reliance on this information, which speaks only as of the date of this report.We are not obligated to publicly update this information, whether as a result of new information, future events or otherwise, except to the extent we are required to do so in connection with our obligation to file reports with the SEC. For a discussion of the important risks to our business and future operating performance, see the discussion under the caption “Item 1A. Risk Factors” and under the caption “Factors That May Influence Future Results of Operations” in the Company’s Form 10-K for the year ended June 30, 2011, filed on September 28, 2011.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur. BUSINESS OVERVIEW We are engaged in the design, manufacture and sale of broadband high speed wireless data communication products such as third generation (“3G”) and fourth generation (“4G”) wireless modules and modems. We focus primarily on wireless broadband Universal Serial Bus (“USB”) modems, which provide a flexible way for consumers to connect to wireless broadband networks from laptop or desktop computers. Our broadband wireless data communication products are positioned at the convergence of wireless communications, mobile computing and the Internet, each of which we believe represents a growing market. We market and sell our products through two channels: Directly to wireless operators, and indirectly through strategic partners and distributors.Our global customer base extends primarily from the United States to South American and Caribbean countries.Our USB modems are certified by Sprint, Comcast Cable, Cox, Clearwire, Time Warner Cable and other wireless operators located in the United States and also by wireless operators located in Caribbean and South American countries. FACTORS THAT MAY INFLUENCE FUTURE RESULTS OF OPERATIONS We believe that our revenue growth will be influenced largely by (1) the successful maintenance of our existing customers, (2) the rate of increase in demand for wireless data products, (3) customer acceptance of our new products, (4) new customer relationships and contracts, and(5) our ability to meet customers’ demands. We have entered into and expect to continue to enter into new customer relationships and contracts for the supply of our products, and this may require significant demands on our resources, resulting in increased operating, selling, and marketing expenses associated with such new customers. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, a wholly-owned subsidiary, and a subsidiary with a majority voting interest of 51.8% (48.2% is owned by non-controlling interests) and 51.5% (48.5% is owned by non-controlling interests) as of December 31, 2011 and June 30, 2011, and50.6% (49.4% was owned by non-controlling interests) prior to January, 2011. In the preparation of consolidated financial statements of the Company, intercompany transactions and balances are eliminated and net earnings are reduced by the portion of the net earnings of subsidiaries applicable to non-controlling interests. 19 As consolidated financial statements are based on the assumption that they represent the financial position and operating results of a single economic entity, the retained earnings or deficit of a subsidiary at the date of acquisition, October 1, 2009, by the parent are excluded from consolidated retained earnings. When a subsidiary is consolidated during the six months ended December 31, 2011 and 2010, the consolidated financial statements include the subsidiary’s revenues, expenses, gains, and losses only from the date the subsidiary is initially consolidated, and the noncontrolling interest is reported in the consolidated statement of financial position within equity, separately from the parent’s equity. That amount is clearly identified and labeled.There are no shares of the Company held by the subsidiaries as of December 31, 2011 or June 30, 2011. Revenue Recognition We recognize revenue in accordance with ASC 605, “Revenue Recognition,” when persuasive evidence of an arrangement exists, the price is fixed or determinable, collection is reasonably assured and delivery of products has occurred or services have been rendered.Accordingly, we recognize revenues from product sales upon shipment of the products to customers or when the products are received by the customers in accordance with the shipping or delivery terms. We provide a factory warranty for one year from the shipment date, which is covered by our vendors pursuant to purchase agreements. Capitalized Product Development Capitalized product development, noted as Technology In progress in the Intangible Assets table, includes payroll, employee benefits, and other headcount-related expenses associated with product development. Once technological feasibility is reached, such costs are capitalized and amortized over a three year useful life of the products, using the straight-line method. We determine that technological feasibility for our products is reached after all high-risk development issues have been resolved, which generally occurs shortly before the products are released to manufacturing.As of December 31, 2011 and 2010, capitalized product development costs were $1,009,210 and $0, respectively, and are included in intangible assets in our consolidated balance sheet.During the three and six months ended December 31, 2011, we incurred $497,765 and $881,906 in capitalized product development costs, respectively. All expenses incurred before technological feasibility is reached are expensed and included in our consolidated statements of operations. RESULT OF OPERATIONS The following table sets forth, for the three and six months ended December 31, 2011 and 2010, our statements of operations expressed as a percentage of sales: Three Months Ended December 31, Six Months Ended December 31, Net Sales 100.0% 100.0% 100.0% 100.0% Cost of goods sold 79.0% 60.9% 77.9% 65.8% Gross profit 21.0% 39.1% 22.1% 34.2% Selling, general and administrative expenses 54.4% 16.0% 53.8% 16.9% Income (loss) from operations (33.4%
